ICJ_088_Lockerbie_LBY_GBR_1998-03-30_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING QUESTIONS OF
INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT
AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA v. UNITED KINGDOM)

ORDER OF 30 MARCH 1998

1998

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A DES QUESTIONS
D'INTERPRÉTATION ET D’APPLICATION
DE LA CONVENTION DE MONTRÉAL DE 1971
RESULTANT DE L’INCIDENT AERIEN
DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ROYAUME-UNI)

ORDONNANCE DU 30 MARS 1998
Official citation:

Questions of Interpretation and Application of the 1971 Montreal Conven-
tion arising from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya
v. United Kingdom), Order of 30 March 1998, 1. C.J. Reports 1998,
p. 237

Mode officiel de citation:

Questions d'interprétation et d'application de la convention de Montréal de
1971 résultant de l'incident aérien de Lockerbie (Jamahiriya arabe libyenne
c. Royaume-Uni), ordonnance du 30 mars 1998, C.L.J. Recueil 1998,

p. 237

 

Sales number
ISSN 0074-4441 N° de vente: 70 1
ISBN 92-1-070765-6

 

 

 
237

COUR INTERNATIONALE DE JUSTICE

ANNEE 1998 1998
‘ 30 mars
; Rôle général
30 mars 1998 n° 88

AFFAIRE RELATIVE À DES QUESTIONS
D'INTERPRÉTATION ET D'APPLICATION
DE LA CONVENTION DE MONTRÉAL DE 1971
RESULTANT DE L’INCIDENT AERIEN
DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ROYAUME-UNI)

ORDONNANCE

Présents: M. WEERAMANTRY, vice-président, faisant fonction de président
en l'affaire; M. SCHWEBEL, président de la Cour; MM. Opa,
BEDIAOUI, GUILLAUME, RANJEVA, HERCZEGH, SHI, FLEISCHHAUER,
KOROMA, VERESHCHETIN, PARRA-ARANGUREN, KOOIMANS,
REZEK, juges; sir Robert JENNINGS, M. EL-KosuHeri, juges
ad hoc; M. VALENCIA-OSPINA, greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu l’article 48 du Statut de la Cour et les articles 31, 44 et 79 de son
Règlement,

Vu la requête enregistrée au Greffe de la Cour le 3 mars 1992, par
laquelle la Grande Jamahiriya arabe libyenne populaire et socialiste a
introduit une instance contre le Royaume-Uni de Grande-Bretagne et
d'Irlande du Nord au sujet d’un «différend entre la Libye et le Royaume-
Uni concernant l'interprétation ou l'application de la convention de

4
CONVENTION DE MONTRÉAL DE 1971 (ORDONNANCE 30 III 98) 238

Montréal» du 23 septembre 1971 pour la répression d’actes illicites
dirigés contre la sécurité de l’aviation civile,

Vu Pordonnance en date du 19 juin 1992, par laquelle la Cour, compte
tenu des demandes des Parties, a notamment fixé au 20 juin 1995 la date
d'expiration du délai pour le dépôt du contre-mémoire du Royaume-Uni,

Vu les exceptions préliminaires, portant sur la compétence de la Cour
pour connaître de l’affaire et sur la recevabilité de la requête, qui ont été
présentées par le Gouvernement du Royaume-Uni dans le délai fixé pour
le dépôt du contre-mémoire;

Considérant que la Cour, par arrêt en date du 27 février 1998, a dit
qu’elle a compétence, sur la base du paragraphe I de l’article 14 de la
convention de Montréal du 23 septembre 1971, pour connaître des diffé-
rends qui opposent la Libye au Royaume-Uni en ce qui concerne l’inter-
prétation ou l’application des dispositions de cette convention; a dit que
la requéte déposée par la Libye le 3 mars 1992 est recevable; et a déclaré
que l’exception du Royaume-Uni, selon laquelle les résolutions 748 (1992)
et 883 (1993) du Conseil de sécurité auraient privé les demandes de la
Libye de tout objet, n’a pas, dans les circonstances de l’espèce, un carac-
tère exclusivement préliminaire:

Considérant qu’aux fins de se renseigner auprès des Parties sur la suite
de la procédure le vice-président, faisant fonction de président en l’affaire,
a reçu leurs agents le 24 mars 1998;

Compte tenu des vues des Parties,

Fixe au 30 décembre 1998 la date d’expiration du délai pour le dépôt
du contre-mémoire du Royaume-Uni;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le trente mars mil neuf cent quatre-vingt-dix-huit, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Grande
Jamahiriya arabe libyenne populaire et socialiste et au Gouvernement du
Royaume-Uni de Grande-Bretagne et d'Irlande du Nord.

Le vice-président,
(Signé) Christopher G. WEERAMANTRY.
Le greffier,
(Signé) Eduardo VALENCIA-OSPINA.
